Title: To James Madison from Daniel Sargent, Jr., 10 August 1801 (Abstract)
From: Sargent, Daniel
To: Madison, James


10 August 1801, Boston. Narrates details relating to the seizure in August 1800 and condemnation at Cartagena of his and his father’s armed merchant ship Atalanta by a xebec flying first English, then Spanish, colors. Is unable to state total damages, but original costs were $19,972.45. Says U.S. minister at Madrid and U.S. consuls at Madrid, Alicante, and Cartagena were “very kind and attentive,” but “Corruption, Injustice, and probably Bribery, prevailed against law & equity.” Encloses Capt. Samuel Taylor’s original protest in Spanish (translation having been sent to John Marshall) and copies of his own letters to Marshall, 17 Nov. and 2 Dec. 1800; sentence from Cartagena and royal order from Madrid, September and December 1800; letter from David Humphreys, 24 Jan. 1801; letters from Moses Young, 1 and 14 Apr. 1801; and sentence at Madrid confirming the condemnation, 18 Mar. 1801. Can also send if necessary the declaration of supercargo John Belknap and six crewmen that attacker fired while under English colors. In postscript requests that JM acknowledge receipt of letter.
  

   RC and four enclosures (DNA: RG 76, Spain, Treaty of 1819, Misc. Records, ca. 1801–24). RC 3 pp.; docketed by Wagner. Surviving enclosures are the letters to Marshall (4 pp.) and Young’s letters (2 pp.).

